Citation Nr: 0101229	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to 
August 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In his September 1999 substantive appeal, the appellant 
indicated that he wanted a hearing at the RO before a Member 
of the Board.  By letter, dated October 17, 2000, and sent to 
the appellant's address of record, the appellant was notified 
that the hearing he had requested had been scheduled for 
November 16, 2000.  The appellant was directed to acknowledge 
that he had received the letter by October 30, 2000.  He was 
advised that, if he failed to accept the hearing by October 
30, the hearing would be canceled.  The appellant failed to 
respond to the letter, and, on October 31, 2000, the 
appellant's appeal was certified to the Board for 
disposition.

The appellant's claims of entitlement to service connection 
for hearing loss and tinnitus, raised by his representative 
in an August 2000 statement, are referred to the RO for 
appropriate development.


FINDING OF FACT

The appellant's PTSD is manifested by depressed mood, 
anxiety, suspiciousness, sleep impairment, and occasional 
panic attacks.  His routine behavior, self-care, and speech 
are normal.  He has been able to maintain good relationships 
with his children and grandchildren.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There are numerous VA outpatient treatment reports of record 
dating from 1998 to 2000.  On December 3, 1998, the appellant 
related that he was on workmen's compensation leave from his 
job as a heating and air-conditioning technician due to a 
back injury.  He reported a long history of anxiety.  He 
complained of hand tremors, a racing heart with fear of dying 
during the episodes, seating, and frequently waking up in a 
panic.  He explained that he was unable to deal with 
pressure.  He denied significant depressive symptoms but was 
tearful throughout the session.  He reported decreased 
concentration and passive suicidal ideation.  He reported 
that he had a good appetite, slept 5 to 6 hours a night, and 
had good energy.  He stated that thinking of Vietnam made him 
jittery and his body feel numb.  He reported that he had been 
married once.  He stated that his twenty-one-year marriage 
had ended in divorce seven years previously.  He stated that 
he had a 27-year old son, a 31-year old daughter, and two 
grandchildren.  He reported having a good relationship with 
his family.  He stated that he was not currently involved in 
a relationship because he was a loner.  He was calm and 
cooperative.  He was soft-spoken, but his speech was clear 
and coherent.  His affect was tearful.  His mood was 
depressed.  His associations were tight.  He was fully 
oriented, and his recent and remote memory were grossly 
intact.  He denied active homicidal or suicidal plans or 
intentions.  There was no evidence of organic/psychotic 
symptoms, or ideas of reference.  He denied experiencing any 
hallucinations.  His judgment was good.  His insight was 
adequate.  The diagnoses included PTSD.  The examiner 
assigned a Global Assessment of Functioning score of 65.

On December 9, 1998, he complained of nightmares, night 
terrors, paranoid ideas, difficulty relating to others, 
feeling nervous, and having difficulty sleeping.  His mood 
was noted to have been depressed and isolative.  He was 
casually attired, calm, and cooperative.  His speech was 
clear and coherent.  His affect was restricted and tearful.  
His mood was depressed.  His associations were tight.  He was 
oriented to person, place, time, and situation.  His memory 
was grossly intact.  He denied suicidal or homicidal 
ideation, plans, or intentions.

On January 6, 1999, the appellant's complaints included 
intermittent flashbacks and nightmares.  His mood was noted 
to have improved.  He was dressed in work clothes.  He was 
calm and cooperative.  His speech was clear and coherent.  
His affect was restricted.  His mood was good.  His 
associations were tight.  He was fully oriented.  His recent 
and remote memory were grossly intact.  He denied suicidal or 
homicidal ideation, plans, or intentions.  His insight and 
judgment were adequate.

At a January 6, 1999, VA examination, the appellant reported 
that he had nightmares about a plane crash that he had been 
involved in while in service.  He had been in an aircraft 
that had been shot down.  He reported that since that episode 
he had had panic attacks, difficulty sleeping, and difficulty 
remembering things.  He added that he was afraid to travel by 
airplane and had flashbacks related to the crash.  The 
appellant reported also that he was employed by a heating and 
air-conditioning company.  He stated that he lived with his 
son and that he had been divorced for eight years because of 
problems with his temper.  He added that he handled his own 
finances and was able to perform activities of daily living.  
The examiner noted that the appellant was cooperative but 
would not make eye contact.  The appellant was alert; 
coherent; and oriented to person, place, and time.  His 
affect was constricted.  His mood was depressed and anxious.  
His thought processes were goal directed.  His thought 
content included sleep disturbance, panic attacks, 
flashbacks, and nightmares, but no obsessive or ritualistic 
behavior, hallucinations, suicidal ideation, or homicidal 
thoughts.  He exhibited adequate impulse control.  His 
judgment and insight were fair.  He was able to remember his 
date of birth; however, he was only able to name the current 
President and could recall only one of three objects after 
five minutes.  The examiner diagnosed chronic PTSD and 
assigned a GAF score of 55.  The examiner noted that the 
appellant's symptoms also included difficulty concentrating 
and outbursts of anger.  The examiner described the 
appellant's symptoms as clinically significant.

In April 1999 the appellant presented for treatment as a VA 
outpatient.  He complained that he was under pressure at work 
and that that was "hard on his nerves."  He complained also 
of restlessness.  He reported having had only one nightmare 
since his January 1999 appointment.  He reported no recent 
flashbacks, no shakes, and no rashes on his face or legs.  He 
related that his family had noticed an improvement in his 
behavior.  He stated that he spent his free time watching 
television and performing limited yardwork.  He admitted that 
he did isolate himself.  He was appropriately attired, calm, 
and cooperative.  His speech was clear, coherent, verbal, and 
spontaneous.  His affect was restricted.  His mood was 
frustrated.  His associations were tight.  He was oriented to 
person, place, time, and situation.  His memory was grossly 
intact.  He denied suicidal or homicidal ideation, plans, or 
intentions.  His insight and judgment were adequate.

On July 21, 1999, the appellant was again treated as a VA 
outpatient for PTSD.  He complained of continued difficulties 
from pressure at work.  He explained that he had had a 
"problem" at work and had been suspended for one week.  He 
stated that he had not worked since July 2.  He related that 
he was involved in a worker's compensation claim conflict 
with his employer.  He stated that he was "holding his 
temper."  He reported having had cold sweats and tightness 
in his chest over the July 4th weekend.  He reported having 
recent nightmares, poor sleeping pattern, and an unstable 
appetite.  He was appropriately attired, calm, and 
cooperative.  His speech was clear, coherent, verbal, and 
spontaneous.  He was tearful when discussing Vietnam.  His 
mood was depressed.  His thought processes were organized and 
without looseness of associations.  He was fully oriented.  
His recent and remote memory were grossly intact.  He denied 
suicidal or homicidal ideation, plans, or intentions.  He 
denied hallucinations.  His insight and judgment were 
adequate.

VA outpatient treatment records from August 1999 to February 
2000 indicate that the appellant regularly attended group 
therapy for PTSD.

On August 15, 1999, the appellant complained of distress from 
discussing Vietnam in a group therapy session.  He reported 
that he had not worked in three weeks but he had been trying 
to stay active.  He stated that he felt good about himself.  
He was casually attired and cooperative.  His speech was 
coherent, verbal, and spontaneous.  His affect and mood were 
anxious.  His thought processes were organized and without 
looseness of associations.  He was fully oriented.  His 
recent and remote memory were grossly intact.  He denied 
suicidal or homicidal ideation, plans, or intentions.  He 
denied hallucinations.  His insight and judgment were 
adequate.

In September 1999 the appellant reported having had only one 
nightmare in the previous week.  He related concerns about 
financial pressure.  He stated that he continued to receive 
workmen's compensation.  He was concerned about having to 
change his occupation after 25 years.  He was casually 
attired, calm, and cooperative.  His speech was clear, 
coherent, verbal, and spontaneous.  His affect was 
restricted.  His mood was good.  His thought processes were 
organized and without looseness of associations.  He was 
fully oriented.  His recent and remote memory were grossly 
intact.  He denied hallucinations.  His insight and judgment 
were adequate.

On October 6, 1999, the appellant was treated as a VA 
outpatient for PTSD.  He complained that he had had a severe 
nightmare and nightsweats approximately two weeks previously.  
He reported that his employer had made an unsatisfactory 
settlement offer for his workmen's compensation claim.  He 
stated that he continued to receive compensation payments.  
He reported that he had been exercising two to three times 
per week and was walking for exercise as well.  He reported 
an increase in "road rage."  He was casually attired, calm, 
and cooperative.  His speech was coherent, verbal, and 
spontaneous.  His affect was restricted with a depressed 
mood.  His thought processes were organized and without 
looseness of associations.  He was fully oriented.  His 
recent and remote memory were grossly intact.  He denied 
suicidal or homicidal ideation, plans, or intentions.  He 
denied hallucinations.  His insight and judgment were 
adequate.

Later in October 1999, the appellant reported that he had 
been doing only "so and so."  He explained that he had been 
angry because he felt betrayed by his employer.  He described 
a nightmare that he had had that had been severe.  He denied 
suicidal or homicidal ideation, plans, or intentions.  He had 
no violent ideas.  He felt pressured by his employer, but he 
understood the consequences he faced if he were to lose 
control.

In January 2000 the appellant reported that he had been doing 
pretty well.  He stated that he felt that he was not going to 
be able to return to work as an air-conditioning technician 
because of his back disability.  He reported that he 
continued to have nightmares.  He reported that he was 
sleeping better with fewer symptoms of PTSD.  He stated that 
there was not as much hate in his life now.  He stated that 
he had increased communication with his son and that his son 
and his daughter were getting to know him as a sober father.  
He was casually attired, calm, and cooperative.  His speech 
was coherent, verbal, and spontaneous.  His affect was 
restricted.  His mood was good.  His thought processes were 
organized and without looseness of associations.  He was 
fully oriented.  His recent and remote memory were grossly 
intact.  He denied suicidal or homicidal ideation, plans, or 
intentions.  He denied hallucinations.  His insight and 
judgment were adequate.  The impression was that he appeared 
stable in his treatment plan.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The RO arranged for a VA examination of the appellant.  No 
further assistance is necessary to substantiate the 
appellant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted).  Having determined that the duty to assist has 
been fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  The criteria for the 30, 50, 70 and 100 percent 
ratings are as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2000).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

The medical evidence shows that the appellant was assigned a 
GAF score of 65, when he was examined as a VA outpatient on 
December 3, 1998, and a GAF score of 55 at a January 1999 VA 
examination.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

The evidence of record presents a consistent picture of the 
appellant's symptoms.  The appellant has depressed mood, 
anxiety, suspiciousness, sleep impairment, and occasional 
panic attacks.  His routine behavior, self-care, and speech 
are normal.  He shows no signs of a disorder of thought or 
perception.  He does not have suicidal or homicidal plans or 
intentions.  He does not experience hallucinations.  Although 
he reported that he had been divorced seven years previously 
because of his temper, he has been able to maintain good 
relationships with his children and grandchildren.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence does not show disability 
that more nearly approximates that which warrants the 
assignment of a 50 percent disability rating.  See 38 C.F.R. 
§ 4.7 (2000).

Under the amended criteria, the appellant's symptoms fit the 
criteria for the 30 percent disability rating.  He has 
depressed mood, anxiety, suspiciousness, sleep impairment, 
and occasional panic attacks.

The Board considered assigning the appellant a rating higher 
than 30 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He does not meet the 
criteria for a rating higher than 30 percent.  For example, 
the evidence does not show that he has exhibited impaired 
judgment; impaired abstract thinking; impairment of short- 
and long-term memory; difficulty in understanding complex 
commands; flattened affected; circumstantial, circumlocutory, 
or stereotyped speech; or frequent panic attacks.  Although 
he has impairment in occupational and social relationships 
and the record does not indicate that he has established new 
relationships, he has been successful in maintaining 
relationships with his family.  Furthermore, satisfaction of 
one of the criteria required for a 50 percent evaluation is 
not sufficient to warrant that rating.  In order to evaluate 
his PTSD as 50 percent disabling, it is required that his 
disability more nearly approximate the criteria for that 
rating than for the lower rating.  Therefore, a higher rating 
is not warranted.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence did 
not create a reasonable doubt regarding the level of his 
disability from PTSD.  


ORDER

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD) is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


